7/29/2019                                                    On-Shore Oil & Gas Extraction
                       Case 4:18-cv-00087-BMM Document 48-3 Filed 08/02/19 Page 1 of 7

                                                                                                                 Menu




            On-Shore Oil & Gas Extraction



            Insurance for Oil and Gas Industry

            BITCO is an energy insurance
            specialist, providing insurance for the
            oil and gas industry for more than 70
            years.



            BITCO specializes in offering insurance policies to companies involved in on-shore production of
            petroleum and natural gas, including insurance for operators, drillers and contractors located from the
            Rocky Mountains to the Appalachian Basin.




                                                                                                                1 of 7

https://www.bitco.com/programs/on-shore-oil-gas-extraction                                                               1/7
7/29/2019                                                    On-Shore Oil & Gas Extraction
                       Case 4:18-cv-00087-BMM Document 48-3 Filed 08/02/19 Page 2 of 7
            Businesses We Serve
                  Oil and gas lease operators
                  Oil and gas lease contractors (surface)
                  Well servicing contractors (downhole)
                  Drillers (conventional)

            Highly trained BITCO insurance agents specialize in finding coverage for energy-production businesses
            and stay on top of the ever-changing challenges you encounter in the oil and gas industry.

            We use our understanding of this complex industry to create an insurance policy that is tailored to fit the
            unique risks involved in operating your business.



            Types of Insurance for Oil and Gas
            Industry
                  Workers’ Compensation
                  General Liability
                  Automobile
                  Umbrella
                  Equipment
                  Property



            Unique Oil & Gas Insurance for
            Businesses
                  Non-operating working interest
                  Pollution coverage, including saline-substances contamination
                  Underground resources and equipment
                  Waiver of subrogation/additional insured
                  Leased-property coverage, including oil spill insurance for clean-up
                  Well-drilling equipment
                  Oil rig insurance




                                                                                                                 2 of 7

https://www.bitco.com/programs/on-shore-oil-gas-extraction                                                                2/7
7/29/2019                                                    On-Shore Oil & Gas Extraction
                       Case 4:18-cv-00087-BMM Document 48-3 Filed 08/02/19 Page 3 of 7




            Customer Characteristics

            BITCO has a long and proud history of meeting the insurance and risk control needs of your industry.
            We have safety dividend groups with some of the most prominent trade associations that cater to your
            concerns and a well-established reputation in helping entities engaged in onshore oil and gas exploration
            address their insurance and risk management needs.

            A demonstrated commitment to controlling losses and a documented history of safe operations and
            protection of your work force makes you an ideal candidate for our programs. If you are looking for an
            insurance carrier who will work with you to help protect you from the financial impact of losses and assist
            you with maintaining the business reputation as a safety conscious business operation and employer you
            have worked so hard to build, BITCO would like to be your insurance provider.




                                                                                                                3 of 7

https://www.bitco.com/programs/on-shore-oil-gas-extraction                                                                3/7
7/29/2019                                                    On-Shore Oil & Gas Extraction
                       Case 4:18-cv-00087-BMM Document 48-3 Filed 08/02/19 Page 4 of 7
   Choose BITCO as Your Insurance Partner

   When you’re searching for an insurance policy, you should be aware of the ability of the company you choose to
   pay a claim. BITCO's outstanding financial ratings are an indicator of our ability to offer you and your business
   security and prompt claims payments. We’re proud to have earned and maintained a rating of “A+'' Superior by
   A.M. Best.




   Also, BITCO is a member of the Old Republic Insurance Group, one of the nation's 50 largest publicly held
   insurance organizations.

   Backed by the strength of Old Republic Insurance Group
   Our expertise in the oil and gas industry -- and our network of insurance agents that focus on on-shore operators,
   drillers and contractors -- gives us a huge advantage in creating an insurance policy tailored to your business. That
   combined with our strong financial standing and backing, shows we are the ideal insurance company to protect
   you, your employees and your business.

   We’re ready to prove we’re a long-term partner you can count on. Put our oil and gas insurance brokers
   expertise to the test. Contact a BITCO agent for options and a quote today.




            BITCO Agency Locator
            Search by BITCO State

               Select a state

            Search 

            Search by ZIP Code

               ZIP Code

            within how many miles

               100

            Search 



                                                                                                            4 of 7

https://www.bitco.com/programs/on-shore-oil-gas-extraction                                                                 4/7
7/29/2019                                                    On-Shore Oil & Gas Extraction
                       Case 4:18-cv-00087-BMM Document 48-3 Filed 08/02/19 Page 5 of 7
            Industry Links

            Kentucky Oil and Gas Association (KOGA)
            kyoilgas.org

            Texas Alliance of Energy Producers (TAEP)
            texasalliance.org

            Illinois Oil & Gas Association
            ioga.com

            Oklahoma Independent Petroleum Association
            oipa.com




            Let's Talk

            Looking for a long-term partner that works hard for you and your business? Contact a local BITCO agent
            today.

            BITCO Headquarters
            3700 Market Square Circle
            Davenport, Iowa 52807
            Phone: 800.475.4477
            Fax: 844.233.7299



             Name



             Email



             Company



             Message

                                                                                                            5 of 7

https://www.bitco.com/programs/on-shore-oil-gas-extraction                                                           5/7
7/29/2019                                                    On-Shore Oil & Gas Extraction
                          Case 4:18-cv-00087-BMM Document 48-3 Filed 08/02/19 Page 6 of 7
               protected by reCAPTCHA
               Privacy - Terms




                 Submit




            BITCO Insurance Companies
            3700 Market Square Circle
            Davenport, Iowa 52807
            Phone: 800.475.4477
            Fax: 844.233.7299

             

            Programs
            Commercial General Contractors

            Commercial Building Trades Contractors

            Transportation Construction Contractors

            Utility Construction Contractors

            Land Improvement Contractors

            Construction Materials Producers

            Forest Products

            On Shore Oil & Gas Extraction

            Manufacturing

            Wholesalers & Distributors

            Public Entities


            Services
            Risk Control

            Premium Audit

            Claims


            About
            Our Story

            Our Agents

            Locations

            Governance                                                                       6 of 7

https://www.bitco.com/programs/on-shore-oil-gas-extraction                                            6/7
7/29/2019                                                    On-Shore Oil & Gas Extraction
                       Case 4:18-cv-00087-BMM Document 48-3 Filed 08/02/19 Page 7 of 7
            Careers
            Contact
            Find an Agent


            More
            Legal Disclosures

            Terms of Use

            Privacy




            Copyright © 2019 BITCO Insurance Companies • A subsidiary of Old Republic General Insurance Group




                                                                                                       7 of 7

https://www.bitco.com/programs/on-shore-oil-gas-extraction                                                      7/7
